Citation Nr: 1200994	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  08-07 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for a bilateral hip condition.

5.  Entitlement to service connection for a bilateral knee condition 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active duty for training from July to December 1986, active military service from August 2003 to April 2004, and an additional 16 years and 5 months of active duty for training and inactive duty training with Reserve components at various times. 

This appeal arises to the Board of Veterans' Appeals (Board) from July 2007 and later-issued rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In pertinent part of a July 2007 rating decision, the RO denied service connection for bilateral otitis externa, sinusitis, asthma, headaches, cervical strain, lumbar strain, painful hands, painful hips, and painful knees.  In September 2007, the RO again denied service connection for the above-mentioned disabilities.  

A timely notice of disagreement (hereinafter: NOD), addresses the denial of service connection for each of the above mentioned disabilities, except bilateral otitis externa and painful hands.  Therefore, the Board lacks jurisdiction to address otitis externa and painful hands because the Veteran did not appeal those issues.  In January 2008, the RO granted service connection for cervical strain and in May 2008, the RO granted service connection for lumbar strain.  Therefore, service connection for cervical and lumbar strain need not be addressed.  

Service connection for headaches, sinusitis, asthma, and a bilateral hip condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Competent evidence of a current knee disability has not been presented.  


CONCLUSION OF LAW

A bilateral knee disability was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, adequate notice was provided in a February 2007 letter to the claimant. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the notice provided addresses the rating criteria and effective date provisions that are pertinent to the claim.  

As provided in 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), VA also has a duty to assist the claimant in the development of the claim.  All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the Service Treatment Reports (STRs) and pertinent VA clinical records.  The claimant was afforded a VA medical examination in May 2007.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

Bilateral Knee Condition

February 1996 and January 1999 reports of medical history questionnaires ask for any history of trick or locked knee, arthritis, rheumatism, or bursitis, and swollen or painful joints.  The Veteran checked "no" to each of these.  The knees were normal when examined in February 1996 and in January 1999. 

A post-deployment health assessment questionnaire notes that the Veteran had deployed to Bosnia in March 2003 and returned home in September 2003.  The questionnaire reflects that the Veteran checked "no" having experienced swollen stiff, or painful joints at any time during the deployment.  

In May 2005, the Veteran completed a medical history questionnaire and checked "no" to a history of swollen or painful joints, but he checked "yes" to a history of knee trouble.  The examiner noted possible Lyme's disease and bilateral knee pains.  

In an original claim for benefits submitted in February 2006, the Veteran reported that a bilateral knee condition arose between 1986 and 2006.  

A May 2007 VA compensation examination report reflects that the knees became painful during certain activities.  These joints were examined and found to be normal in all respects.  X-rays were negative.  No knee diagnosis was returned.  

The above-mentioned medical opinion is persuasive, as it is based on accurate facts and is supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

The Court has specifically disallowed service connection where there is no present disability:  "[c]ongress specifically limits entitlement for service connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim [for service connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Because the knees have been examined and no disability was found in either knee, the service connection claim must be denied.

The Board must also address the competency, credibility, and probative value of the lay evidence.  38 U.S.C.A. § 7104(d) (1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  However, the determination of an issue involving a question of medical expertise requires further analysis of the Veteran's competency.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, although the Veteran has reported painful knees, because no knee-related diagnosis has been offered, the claim must be denied. 

After considering all the evidence of record, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for service connection for a bilateral knee condition is must be denied.  


ORDER

Service connection for a bilateral knee condition is denied.


REMAND

In his original claim for benefits, the Veteran annotated that all disabilities, for which service connection was sought, began between 1986 and 2006 and that medical treatment was provided between 1986 and 2006.  He provided few other specifics in his original service connection application.  He did supply more details later, however.  In his NOD, the Veteran reported that service-connected neck and back pains caused headaches and that he had many headaches during active service due to other causes, such as flying in helicopters and living in German barracks.  In his March 2008 substantive appeal, he noted that sinusitis might have arisen during duty in Panama, Guatemala, Bosnia, or "while on active duty in Germany (1998)."  He also noted that this 1998 active duty in Germany might have increased his headaches, breathing, and sinus problems.  From this later information, it appears that the Veteran has both direct and secondary service connection claims.

The Veteran's DD-214 reflects that he had active duty for training from July to December 1986, active military service from August 2003 to April 2004, and an additional 16 years and 5 months of active duty for training and inactive duty training with Reserve components.  Because the DD-214 lacks more specific dates of the 16 years and 5 months of active duty for training and inactive duty training with Reserve components, it is necessary to have the Veteran clarify which period or periods of service likely caused which disability or disabilities.  The RO must then obtain all pertinent National Guard point summaries and other documents that tend to reveal the dates of all active duty for training and inactive duty training.  

Following the above development, the RO must then re-adjudicate the service connection claims, based on the actual dates of all periods of military training obtained.  The following brief summary of evidence for each claim is supplied for reference.

Headaches

With respect to the claim for service connection for headaches, an unappealed January 2008 rating decision, that granted service connection for cervical strain, makes no mention of headaches.  Yet, a January 2008-issued statement of the case (hereinafter: SOC) mentions that the Veteran's headache pain "...was considered in our rating decision that granted service connection for cervical strain."  The SOC also states that, "There is no evidence of completely prostrating headaches."  It is requested that the RO clarify whether it has intended to grant service connection for headaches, secondary to cervical strain.  

Sinusitis

A February 1996 private report from Allergy and Asthma Specialists, P.A., indicates that the Veteran had perennial allergic rhinitis, although sinusitis is not mentioned in the report.  

On a January 1999 report of medical history questionnaire, the Veteran checked "no" to a history of sinusitis.  A January 1999 military medical examination report reflects that the sinuses were normal. 

A post-deployment health assessment questionnaire notes that the Veteran had deployed to Bosnia in September 2003 and returned home in March 2004.  The questionnaire reflects that the Veteran checked "yes" having experienced a chronic cough and a runny nose during the deployment.  

On a May 2005 medical history questionnaire, the Veteran checked "no" to a history of sinusitis.  

A May 2007 VA orthopedic compensation examination report reflects that the frontal and maxillary sinuses were non-tender; however, the tonsils were "large." 

In his September 2007 NOD, the Veteran pointed out that during duty in Bosnia he was exposed to industrial pollution.   

Asthma 

An August 1988 STR notes exertional asthma.  An August 1995 DA Form 2173, Statement of Medical Examination and Duty Status, states that exercise-induced asthma was not incurred in the line of duty and that it had existed prior to service.  A February 1996 periodic National Guard physical examination report reflects that all relevant symptoms were normal, although the report notes that exercise asthma was worsening and that the case would be referred to a medical review board.  A January 1999 periodic National Guard medical examination report notes exercise-induced asthma.

A post-deployment health assessment questionnaire notes that the Veteran had deployed to Bosnia in September 2003 and returned home in March 2004.  The questionnaire reflects that the Veteran checked "no" to having experienced difficulty breathing at any time during the deployment.  

A May 2005 physical profile form reflects that a military medical officer had determined that the Veteran did not meet military retention standards due to his asthma.  He was honorably discharged and transferred to the Retired Reserve in April 2006. 

In his September 2007 NOD, the Veteran reported that while exercise-induced asthma had existed for many years, his respiratory performance-level decreased while serving in Bosnia. 

A December 2007 VA orthopedic compensation examination report reflects that the examiner found it at least as likely as not that the current asthma is the asthma that caused the Veteran's release from further military service.  

In March 2008, the Veteran reported that duty overseas in 2004 caused his asthma to increase in severity.  He stated: "While I do agree with your statement that I already had asthma, I contend that the exposure in Germany to asbestos, the oversea duty locations with poor air quality, has resulted in my increase asthma symptoms.  These increase symptoms now require inhalers."  

The STRs mentioned above suggest that asthma pre-existed the earliest known active duty for training period that occurred from July to December 1986.  As noted, an August 1995 DA Form 2173, Statement of Medical Examination and Duty Status, states that exercise-induced asthma was not incurred in the line of duty and that it had existed prior to service.  There is no entrance examination report dated earlier than August 1995 to refute these findings. 

The Veteran contends that asthma increased in severity during active military service in Bosnia in 2003-2004.  In support of this contention, he notes that his STRs document that while he was found fit for deployment in 2003, in May 2005, a medical officer had determined that asthma precluded further military service.  Thus, his claim is plausible.  

An important presumption must be considered in connection with this claim.  The presumption of aggravation arises where a Veteran enters active military service with a pre-existing medical condition.  Where there is a pre-existing disability, the presumption of aggravation during active military service arises; it does not require that the evidence first show an increase in disability.  Cotant v. Principi, 17 Vet. App. 116 (2003).  Clear and unmistakable evidence is required to rebut the presumption of aggravation.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.  

The presumption of aggravation is not available for active duty for training and inactive duty training-incurred disabilities.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  The Court concluded that the plain language of 38 U.S.C. § 1111 requires an examination prior to entry into the period of service on which the claim is based.  In the absence of such an examination, there is no means to determine whether the presumption attaches.  The Court reasoned that as "active military, naval or air service" is a prerequisite for benefits based on aggravation under 38 U.S.C. § 1153, and 38 U.S.C. 101(24) defines this phrase differently for periods of ACDUTRA (requiring aggravation to occur in the line of duty), the presumption of aggravation cannot attach.

Bilateral Hip Condition

February 1996 and January 1999 reports of medical history questionnaires ask for any history of arthritis, rheumatism, or bursitis, and swollen or painful joints.  The Veteran checked "no" to each of these.  The limbs were normal when examined in February 1996 and in January 1999. 

A post-deployment health assessment questionnaire notes that the Veteran had deployed to Bosnia in September 2003 and returned home in March 2004.  The questionnaire reflects that the Veteran checked "no" having experienced swollen stiff, or painful joints at any time during the deployment.  

In May 2005, the Veteran completed a medical history questionnaire and checked "no" to a history of swollen or painful joints.  The examiner noted possible Lyme's disease and bilateral hip pains.  

In an original claim for benefits submitted in February 2006, the Veteran reported that a bilateral hip condition arose between 1986 and 2006.  

A May 2007 VA compensation examination report reflects that the hips became painful during certain activities.  Hips X-rays showed minimal osteophytes of the acetabular, bilaterally.  The examiner found it unlikely that any hip disorder was related to active service on the basis of no complaint or treatment for many years after active service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and have the Veteran clarify which period or periods of service or training likely caused which claimed disability or disabilities.  The AMC or RO must then obtain all pertinent National Guard point summaries and other documents that tend to reveal the dates of all active duty for training and inactive duty training.  

2.  It is requested that the RO clarify whether it has intended to grant service connection for headaches, secondary to cervical strain.  

3.  Following the above development, the RO must then re-adjudicate the service connection claims, based on the actual dates of all periods of military training.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to report for examination, without good cause, (if an examination is scheduled) may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court, for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


